Case 3:18-cv-00406-REP Document 228 Filed 05/10/19 Page 1 of 2 PageID# 6641
                                                                  I    I      E

                IN THE UNITED STATES DISTRICT COURT
                                                                  MAY I 0 2019
                FOR THE EASTERN DISTRICT OF VIRGINIA
                                                             CLERK, U.S. DISTRICT COURT
                           Richmond Division                       RICHMOND. VA




RENEE GALLOWAY, et al.,

     Plaintiffs,

V,                                      Civil Action No. 3:18cv406


BIG PICTURE LOANS, LLC,
et al.,

     Defendants.



                                  ORDER




     Having considered PLAINTIFFS' MOTION FOR LEAVE TO FILE AN

AMENDED COMPLAINT OR, IN THE ALTERNATIVE, TO AMEND THE STIPULATED

PROTECTIVE ORDER (EOF No. 185), the responses, and the reply

thereto, and finding that the addition of new parties and claims

at this time to this already complex case will not be in the

interest of justice insofar as the existing parties are concerned,

will cause prejudice to the existing defendants, and will cause

significant delay in the already delayed progress of this case, it

is hereby ORDERED that PLAINTIFFS' MOTION FOR LEAVE TO FILE AN

AMENDED COMPLAINT OR, IN THE ALTERNATIVE, TO AMEND THE STIPULATED

PROTECTIVE ORDER (EOF No. 185) is denied.

     If the plaintiffs elect to file a separate case or cases
Case 3:18-cv-00406-REP Document 228 Filed 05/10/19 Page 2 of 2 PageID# 6642



involving the proposed new plaintiffs and defendants (or any of

the current defendants in this case), the Court will consider the

extent to which, if at all, the discovery in this case can be used

in the new case or cases.


     It is further ORDERED that the facts and legal contentions

are adequately presented in the materials before the Court and

oral argument would not aid the decisional process.

     It is so ORDERED.



                                                 /s/         As/
                                  Robert E. Payne
                                  Senior United States District Judge


Richmond, Virginia
Date: May 10, 2019
